EXHIBIT 10.10 B 

 

COMMISSION SCHEDULE AND TERMS OF PAYMENT 

1. 

Commission Rate. Exhibit C details the wholesale prices for the services to be
provided as a result of this agreement. In the event that Wholesaler elects to
provide additional Services from Wildgate, including Calling Cards, the
companies will, in good faith, negotiate the fees for those products consistent
with the fees charged to other similar Wholesalers with similar sales volumes. 

2.

Duration of Wildgate Commissions. Commissions for Wildgate Unified
Communications will be ongoing as described herein. Once the first order for
Services has been obtained by Wholesaler from the Wholesaler's Customer and has
been accepted by the Company, then, the commissions (computed at the applicable
rates set forth in Section 1 above), shall be credited to the account of the
Wholesaler thereafter on all net revenues received by the Company from that
Customer until such time as the Services to such Customer are discontinued or
terminated either by the Customer or the Company. Termination of Services by the
Company shall be at the Company's sole discretion. To be deemed a discontinuance
or termination of Services, the duration of such discontinuance or termination
must be at least 30 consecutive days. If Services to one of the Wholesaler's
Customer's are discontinued or terminated, and Services are later resumed to
such Customer, then commissions on net revenues received thereafter shall only
be payable to Wholesaler if it obtained a new customer order from that Customer
that is accepted by the Company. Notwithstanding the foregoing, commissions may
terminate earlier as provided in Section 10 of this agreement between Wholesaler
and the Company. Renewal commissions will not be paid in any month in which
those commissions in aggregate are less than $100.00. 

3. Determining Whether a Customer Order Was Obtained by Wholesaler. Wholesaler
understands and agrees that the Company may sell any of the Services directly
and will be appointing other Wholesalers and agents to market and accept orders
for the Services in the United States. A customer order shall be deemed to have
been obtained by Wholesaler only if (i) the customer order is accompanied by a
Coupon ID used to track the source of Internet sales containing the Wholesaler's
unique code and (ii) no customer order from that same customer was previously
obtained either from another Wholesaler or agent (as indicated by such other
agent's Coupon) or by the Company directly. Wildgate will make available to
Wholesaler a hierarchical set of related Coupon IDs so that Wholesaler can track
sales from various sources.  4. Payment of Commissions. Commissions earned by
Wholesaler and credited to its account shall be paid monthly, on or about the
10th day of the calendar month immediately following the calendar month in which
the Company received payment of the net revenues which generated such
Commissions for Services rendered to Wholesaler's Customers. Payments may be
delayed by up to 30 days if there are consistent problems with the credit card
transactions resulting from Wholesaler's Customers.  5.

Definition of Net Revenues. For purposes of this Private Label Communications
Wholesaler Agreement, the term "net revenues" shall mean the actual dollar
amounts received by the Company for Services from Wholesaler's Customers,
exclusive of all sales, use, value-added or other taxes, trade or other
discounts, rebates, returns and allowances, warranty claims, insurance and
service charges, and charges for customer training. Commissions shall be subject
to adjustment with respect to any amounts returned or rebated by the Company to
any of Wholesaler's Customers due to their cancellation of or dissatisfaction
with the Services or due to warranty claims or any errors in billings or
otherwise and, as between the Company and Wholesaler, the Company shall be
entitled, in its discretion, to determine the amounts and circumstances under
which it will return such amounts or pay such rebates to such Customers. Such
adjustments to commissions as provided herein may be made in the month in which
the adjustment occurs and, in the event the adjustment occurs after commissions
have been paid on the pre-adjusted net revenues, the Company shall be entitled
to credit the amount of that adjustment against commissions that the Wholesaler
would otherwise be entitled (whether generated from Services rendered to that
same Customer or other of Wholesaler's Customers). In the alternative, Company
may bill Wholesaler for such adjustment, in which case such adjustment shall be
due and payable by Wholesaler to the Company thirty (30) days thereafter.


